 
Exhibit 10(j)
 
EMPLOYMENT AGREEMENT, dated March 14, 2018, by and between KINGSTONE COMPANIES,
INC., a Delaware corporation (the “Company”), and DALE A. THATCHER (the
“Employee” or the “Executive”).
 
RECITALS
 
WHEREAS, the Company and the Employee desire to enter into an employment
agreement which will set forth the terms and conditions upon which the Employee
shall be employed by the Company and upon which the Company shall compensate the
Employee for his services.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.            
EMPLOYMENT; TERM
 
1.1.           The Company will employ the Employee in its business, and the
Employee will work for the Company therein, as its Chief Operating Officer for a
term commencing as of March 15, 2018 (the “Effective Date”) and terminating on
December 31, 2018 (the “Expiration Date”), subject to earlier termination as
hereinafter provided (the employment period, as earlier terminated as provided
for herein, being referred to as the “Term”).
 
1.2.           Upon the expiration of the Term or the termination of the
Employee’s employment with the Company for any reason whatsoever, whether during
or following the Term, he shall be deemed to have resigned all of his positions
as an employee, officer and director of the Company and of each and every
subsidiary thereof.
 
2.            
DUTIES
 
2.1.           During the Term, the Employee shall serve as the Company’s Chief
Operating Officer and shall have and perform executive, administrative, and
managerial duties customary for such a position, and such further duties of an
executive character as shall, from time to time, be delegated or assigned to him
by the Board of Directors of the Company (the “Board”) or the Chief Executive
Officer of the Company (the “CEO”) consistent with the Employee’s position.
 
3.            
DEVOTION OF TIME
 
3.1.           During the Term, the Employee shall expend substantially all of
his working time for the Company, shall devote his best efforts, energy and
skill to the services of the Company and the promotion of its interests and
shall not take part in activities detrimental to the best interests of the
Company.  Notwithstanding the foregoing, during the term of the Employment
Agreement between Kingstone Insurance Company (“KICO”) and the Employee of even
date (the “KICO Employment Agreement”), the Employee shall be entitled to devote
such time as is necessary to the fulfillment of his duties and responsibilities
as President of KICO, it being understood and agreed that such permitted
activity is subject to the reduction in Base Salary (as hereinafter defined)
provided for in Section 4.2 hereof.
 
3.2.           The Employee shall be permitted to engage in the following
activities: (a) charity, social or civic work, (b) tend to personal financial
and legal affairs, (c) serve on the Board of Directors of Service King, Inc.,
and (d) subject to the prior written consent of the Company (following Board
approval), serve on the Board of Directors of, or advisor to, other business
organizations, in each case (i.e., (a) through (d) above), provided that such
activities do not interfere or conflict with his full-time services to the
Company.  
 
4.            
COMPENSATION
 
4.1.           For all services to be rendered by the Employee during the Term,
and in consideration of the Employee’s representations and covenants set forth
in this Agreement, the Employee shall be entitled to receive from the Company
compensation as set forth in Section 4.2 below.
 
4.2.           During the Term, the Employee shall be entitled to receive a
salary at the rate of five hundred thousand dollars ($500,000) per annum (the
“Base Salary”); provided, however, the Base Salary shall be reduced on a
dollar-for-dollar basis to the extent of the salary payable by KICO to the
Employee pursuant to the KICO Employment Agreement.
 
1

 
 
 
5.            
REIMBURSEMENT OF EXPENSES
 
5.1.           Subject to Section 5.3 hereof, the Company shall pay directly, or
reimburse the Employee for, all reasonable and necessary expenses and
disbursements incurred by the Employee for and on behalf of the Company in the
performance of his duties during the Term.
 
5.2.           The Employee shall periodically submit to the Company reports of
such expenses and disbursements in a form and at a frequency normally used by
the Company, and receipts with respect thereto, and the Company’s obligations
under Section 5.1 hereof shall be subject to compliance therewith
 
5.3.           During the Term, the Employee shall be entitled to receive a
monthly automobile allowance of one thousand dollars ($1,000) for any and all
expenses related to the Employee’s automobile (i.e., lease payments, insurance,
gas, tolls, parking and the like). Except for reimbursement of directly related
automobile expenses (i.e., parking and tolls) incurred by the Employee while
fulfilling his duties and responsibilities to the Company, but which are outside
of the Employee’s normal day to day commuting usage of his automobile, the
Employee will not be entitled to any additional or alternative reimbursement for
any other automobile related expenses.
 
6.            
DISABILITY; INSURANCE
 
6.1.           If, during the Term, the Employee, in the opinion of a majority
of all of the members of the Board (excluding the Employee if he is a member),
as confirmed by competent medical evidence, shall become physically or mentally
incapacitated to perform his duties for the Company hereunder (“Disabled”) for a
continuous period, then for the first three (3) months of such period he shall
receive his full salary (subject to the following sentence, the “Salary
Continuation Period”). In no event, however, shall the Employee be entitled to
receive any payments under this Section 6.1 beyond the expiration or termination
date of this Agreement. Effective with the date of his resumption of full
employment, the Employee shall be re-entitled to receive his full salary. If
such illness or other incapacity shall endure for a continuous period of at
least three (3) months or for at least sixty (60) business days during any six
(6) month period, the Company shall have the right, by written notice, to
terminate the Employee’s employment hereunder as of a date (not less than thirty
(30) days after the date of the sending of such notice) to be specified in such
notice. The Employee agrees to submit himself for appropriate medical
examination to a physician of the Company’s designation as necessary for
purposes of this Section 6.1.
 
6.2.           The obligations of the Company under this Article 6 may be
satisfied, in whole or in part, by payments to the Employee under a disability
insurance policy provided by the Company and/or KICO.
 
6.3.           Notwithstanding the foregoing, in the event that, at the time of
any apparent incapacity, the Company has in effect a disability policy with
respect to the Employee, the Employee shall be considered Disabled for purposes
of Section 6.1 only if he is considered disabled for purposes of the policy.
 
7.            
RESTRICTIVE COVENANTS
 
7.1.           (a)           The services of the Employee are unique and
extraordinary and essential to the business of the Company, especially since the
Employee shall have access to the Company’s customer lists, producer lists,
trade secrets and other privileged and confidential information essential to the
Company’s business. Therefore, the Employee agrees that, if the term of his
employment hereunder shall expire or his employment shall at any time terminate
for any reason whatsoever, with or without Cause (as hereinafter defined) and
with or without Good Reason (as hereinafter defined), the Employee will not at
any time during the Restrictive Covenant Period (as hereinafter defined),
without the prior written consent of the Company, directly or indirectly,
whether individually or as a principal, officer, employee, partner, shareholder,
member, manager, director, agent of, or consultant or independent contractor to,
any person, corporation, limited liability company, partnership, limited
partnership or other entity (collectively, “Person”):
 
(i)           cause or seek to persuade any director, officer, employee,
customer, client, account, agent, producer, reinsurer or supplier of, or
consultant or independent contractor to, the Company, or others with whom the
Company has a business relationship (collectively, “Business Associates”), to
discontinue or materially modify the status, employment or relationship of such
Person with the Company;
 
(ii)           cause or seek to persuade any prospective customer, client,
account or other Business Associate of the Company (which at or about the
Cessation Date was then actively being solicited by the Company) to determine
not to enter into a business relationship with the Company or to materially
modify its contemplated business relationship; or
 
(iii)           hire, retain or associate in a business relationship with,
directly or indirectly, any director, officer or employee of the Company.
 
The foregoing restrictions set forth in this Section 7.1(a) shall apply likewise
during the Term.
 
(b)           For purposes hereof, the term “Restrictive Covenant Period” shall
mean the eighteen (18) month period commencing with the Cessation Date;
provided, however, that, except with respect to clause (iii) of paragraph (a)
hereof, in the event that the Employee’s employment is terminated by the Company
without Cause or by the Employee for Good Reason, the term “Restrictive Covenant
Period” shall mean the period commencing with the Cessation Date and ending on
the Expiration Date.
 
 
2

 
 
7.2.           The Employee agrees to timely disclose to the Board and the CEO
all material ideas, processes, methods, devices, business concepts, inventions,
improvements, discoveries, know-how and other creative achievements, whether or
not the same or any part thereof is capable of being patented, trademarked,
copyrighted, or otherwise protected, which the Employee, while employed by the
Company, conceives, makes, develops, acquires or reduces to practice, whether
acting alone or with others and whether during or after usual working hours, and
which are related to the Company’s business or interests, or are used or usable
by the Company, or arise out of or in connection with the duties performed by
the Employee (hereinafter referred to collectively as “Discoveries”). The
Employee hereby transfers and assigns to the Company all right, title and
interest in and to such Discoveries, including any and all domestic and foreign
copyrights and patent and trademark rights therein and any renewals thereof. On
request of the Company, the Employee will, without any additional compensation,
from time to time during, and after the expiration or termination of, the Term,
execute such further instruments (including, without limitation, applications
for copyrights, patents, trademarks and assignments thereof) and do all such
other acts and things as may be deemed necessary or desirable by the Company to
protect and/or enforce its right in respect of such Discoveries. All expenses of
filing or prosecuting any patent, trademark or copyright application shall be
borne by the Company, but the Employee shall cooperate, at the Company’s
expense, in filing and/or prosecuting any such application.
 
7.3.           (a)           The Employee represents that he has been informed
that it is the policy of the Company to maintain as confidential all
confidential and/or proprietary information relating to the Company, including,
without limitation, any and all knowledge or information with respect to
confidential methods, processes, plans, materials, customer, producer and
reinsurer lists or data, or with respect to any other confidential or secret
aspect of the Company’s activities, and further acknowledges that such
confidential information is of great value to the Company. The Employee
recognizes that, by reason of his employment with the Company, he has acquired
and will acquire confidential information as aforesaid. The Employee confirms
that it is reasonably necessary to protect the Company’s goodwill, and,
accordingly, hereby agrees that he will not, directly or indirectly (except
where authorized by the Board), at any time during the Term or thereafter
divulge to any Person, or use, or cause or authorize any Person to use, any such
confidential information.
 
(b)           The Employee agrees that he will not, at any time, remove from the
Company’s premises any drawings, notebooks, software, data or other confidential
information relating to the business and procedures heretofore or hereafter
acquired, developed and/or used by the Company, except where necessary in the
fulfillment of his duties hereunder.
 
(c)           The Employee agrees that, upon the expiration or termination of
this Agreement or the termination of his employment with the Company for any
reason whatsoever, he shall promptly deliver to the Company any and all
drawings, notebooks, software, data and other documents and material, including
all copies thereof, in his possession or under his control relating to any
confidential information or discoveries, or which is otherwise the property of
the Company.
 
(d)           For purposes hereof, the term “confidential information” shall
mean all information given to the Employee, directly or indirectly, by the
Company and all other information relating to the Company otherwise acquired by
the Employee during the course of his employment with the Company (whether on or
prior to the Effective Date or hereafter), other than information which (i) was
in the public domain at the time furnished to, or acquired by, the Employee, or
(ii) thereafter enters the public domain other than through disclosure, directly
or indirectly, by the Employee or others in violation of an agreement of
confidentiality or nondisclosure.
 
7.4.           For purposes of this Article 7, the term “Company” shall mean and
include the Company and any and all subsidiaries and affiliated entities of the
Company in existence from time to time.
 
7.5.           In connection with his agreement to the restrictions set forth in
this Article 7, the Employee acknowledges the benefits accorded to him pursuant
to the provisions of this Agreement, including, without limitation, the
agreement on the part of the Company to employ the Employee during the Term
(subject to the terms and conditions hereof). The Employee also acknowledges and
agrees that the covenants set forth in this Article 7 are reasonable and
necessary in order to protect and maintain the proprietary and other legitimate
business interests of the Company and that the enforcement thereof would not
prevent the Employee from earning a livelihood.
 
7.6.           Notwithstanding any other provision of this Article 7 to the
contrary, the Executive may disclose confidential or proprietary information of
the Company and its subsidiaries as follows: (a) disclosures to directors,
officers, key employees, independent accountants and counsel of the Company and
its subsidiaries as may be necessary or appropriate in the performance of the
Executive’s duties hereunder, (b) disclosures that do not have a material
adverse effect on the business or operations of the Company and its subsidiaries
taken as a whole, (c) disclosures that the Executive is required to make by law
or by any court, arbitrator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information, (d) disclosures with respect to any other
litigation, arbitration or mediation involving this Agreement, and (e)
disclosures of any such confidential or proprietary information that is, at the
time of such disclosure, generally known to and available for use by the public
and not by the Executive’s wrongful act or omission.
 
7.7.           If Executive believes that he may be required to disclose any
such confidential or proprietary information pursuant to applicable law, court
order or subpoena, he shall immediately notify the Company in writing by
overnight delivery, directed to the CEO, of any such perceived requirement so
that the Company may seek an appropriate protective order or other appropriate
remedy or waive compliance with this confidentiality requirement. Executive
shall also reasonably cooperate with the Company to obtain such a protective
order or other remedy.
 
7.8.           Notwithstanding any other provision of this Article 7 to the
contrary, the Executive upon leaving the employ of the Company shall be entitled
to retain (i) papers and other materials of a personal nature, including but not
limited to, photographs, correspondence, personal diaries, personal contact
lists, calendars and personal files, except to the extent business-related
information is set forth therein, (ii) information showing his compensation or
relating to his reimbursement of expenses, (iii) information that he reasonably
believes may be needed for tax purposes, and (iv) copies of plans, programs and
agreements relating to his employment, or termination thereof, with the Company.
 
7.9.           This Agreement does not prohibit Executive from making any
disclosure required by law, communicating with, making a report to, or otherwise
participating in any investigation or proceeding that may be conducted by the
Company’s designated legal, compliance or human resources personnel, the
Securities and Exchange Commission (“SEC”) and/or its Office of the
Whistleblower, the Equal Employment Opportunity Commission (“EEOC”), the
Occupational Safety and Health Administration (“OSHA”), the National Labor
Relations Board (“NLRB”), or other federal, state or local government agencies
or entities. Executive is not prohibited from disclosing this Agreement or its
contents, or from providing documents or other information, to the SEC and/or
the Office of the Whistleblower, EEOC, OSHA, NLRB or any other such federal,
state or local governmental entity. Executive does not need to provide notice to
or obtain the prior authorization of Company’s CEO or General Counsel to make
any such report or disclosure and Executive is not required to notify the
Company that Executive has made such reports or disclosures.
 
 
3

 
 
7.10.                      Notice Under Defend Trade Secrets Act:
Notwithstanding the requirements contained in this Agreement, in accordance with
the Defend Trade Secrets Act, Executive will not be held criminally or civilly
liable under any federal or state trade secret law if Executive discloses a
Trade Secret in confidence to federal, state or local government officials, to
Executive’s attorney solely for the purpose of reporting or investigating a
suspected violation of law, or in a sealed complaint or other document filed in
a lawsuit or other proceeding. Further, if Executive files a lawsuit alleging
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the Trade Secret to his attorney and use the Trade Secret
information in the court proceeding if Executive: (i) files the document
containing the Trade Secret in a sealed court document; and (ii) does not
disclose the Trade Secret, except pursuant to court order. However, if Executive
engages in conduct otherwise prohibited by law, such as, but not limited to,
accessing Trade Secrets unlawfully or by unauthorized means, no immunity shall
apply and the Company reserves the right to pursue all available remedies.
 
7.11.                      Notwithstanding anything to the contrary in this
Agreement, Executive has the right to:
 
(a)           Report, respond to or cooperate with an investigation into
possible violations of state or federal laws or regulations involving a
governmental agency or entity including the Congress, the Department of Justice,
the SEC and/or its Office of the Whistleblower (www.sec.gov/whistleblower);
Office of the Whistleblower Hotline (202) 551-4790, the EEOC, the OSHA, the
NLRB, and any other such federal, state or local agency. This includes reporting
violations of the federal securities laws or regulations;
 
(b)           Make disclosures that are protected by federal, state or local
whistleblower laws;
 
(c)           Cooperate in an investigation, respond to an inquiry, or provide
testimony before the SEC or any other federal, state or local regulatory or law
enforcement authority; and
 
(d)           Make reports or disclosures to law enforcement or regulatory
authorities without authorization from the Company, without notifying the
Company that a report or disclosure will be or was made, and without revealing
the substance of the report or disclosure to the Company.
 
Executive will not be retaliated against for reporting to the Company or to any
governmental agency or entity, including the SEC, information that Executive
reasonably believes relates to a possible violation of securities laws or for
reporting misconduct. Retaliation under such circumstances is prohibited by law.
 
7.12           This Agreement does not prevent, interfere with or limit
Executive’s ability to file a charge or complaint with, report conduct to,
provide information to or participate in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administrative, the
Securities and Exchange Commission or any other federal, state or local
government agency or commission. Executive agrees that, if such a charge or
complaint is made, or investigation or proceeding is initiated against the
Company, Executive will not accept, be entitled to, receive, or recover any
monetary damages or any other form of relief or remedy to the fullest extent
permitted by law EXCEPT THAT THIS AGREEMENT DOES NOT WAIVE OR LIMIT EXECUTIVE’S
RIGHT TO RECEIVE A MONETARY AWARD FOR INFORMATION PROVIDED TO THE SEC AS AN SEC
WHISTLEBLOWER OR TO RECEIVE A MONETARY AWARD FROM ANY OTHER FEDERAL OR STATE
AGENCY PURSUANT TO A SIMILAR WHISTLEBLOWER PROGRAM.
 
 
 
6542371.7
4

 
 
 
8.            
VACATIONS; LEAVE
 
8.1.           The Employee shall be entitled to an aggregate of five (5) weeks
vacation time during the Term, the time and duration thereof to be determined by
mutual agreement between the Employee and the CEO. Any vacation time not used by
the end of the Term shall be forfeited without compensation. In addition, the
Employee shall not be entitled to carry over or use any vacation time that is
unused as of the end of the Term. Further, the Employee shall be entitled to the
number of sick, personal, family and other days off during the Term as set forth
in KICO’s employee handbook.
 
9.            
PARTICIPATION IN EMPLOYEE BENEFIT PLANS; RESTRICTED STOCK GRANT
 
9.1.           The Employee shall be accorded the right to participate in and
receive benefits under and in accordance with the provisions of any pension,
profit sharing, insurance, medical and dental insurance or reimbursement (with
family coverage) or other plan or program of the Company or KICO, either in
existence as of the Effective Date or thereafter adopted for the benefit
generally of its executive employees. Additionally, in the event of termination
of the Employee's employment by the Company without Cause, or by the Employee
for Good Reason, the Company or KICO shall continue to provide to the Employee
health, dental, and vision insurance coverage at no cost to the Employee (with
family coverage) until the Expiration Date or such time as the Employee becomes
eligible for similar coverage, whichever is sooner.
 
9.2.           In the event the Company elects to discontinue any term life
insurance policy purchased by it during the Term with respect to the Employee,
prior to any such discontinuance and/or in the event the Employee’s employment
with the Company ceases for any reason, the Employee shall be offered the
opportunity to have such policy transferred to him without cost, it being
understood that the Employee shall be responsible for the payment of any and all
premiums thereafter due.
 
9.3.           Concurrently herewith, pursuant to the Company’s 2014 Equity
Participation Plan and a Stock Grant Agreement of even date between the Company
and the Employee, the Company is granting to the Employee thirty-five thousand
seven hundred fifteen (35,715) shares of restricted common stock of the Company,
such shares to vest in three (3) equal annual installments commencing one (1)
year from the date of the grant, subject to the provisions of the Stock Grant
Agreement.
 
10.            
SERVICE AS OFFICER AND DIRECTOR
 
10.1.                      During the Term, the Employee shall, if elected or
appointed, serve as (a) an officer of the Company and/or any subsidiaries of the
Company in existence or hereafter created or acquired and (b) a director of the
Company and/or any such subsidiaries of the Company in existence or hereafter
created or acquired, in each case without any additional compensation for such
services. During the Term the Company shall maintain in effect a directors and
officers liability insurance policy of not less than $10 million in coverage
limits, and the Company will include the Employee therein as a named insured.
 
11.            
EARLIER TERMINATION
 
11.1.                      The Employee’s employment hereunder (a) shall
automatically terminate upon his death, (b) may terminate at any time during the
Term at the option of the Company upon written notice to the Employee for Cause
or without Cause, (c) may terminate at any time during the Term at the option of
the Employee upon written notice to the Company for Good Reason or without Good
Reason and (d) may terminate at the option of the Company in the event the
Employee becomes Disabled, as provided for in Article 6.
 
11.2.                      As used in this Agreement, “Cause” shall mean (a) the
Employee’s conviction by a court of competent jurisdiction of the commission of
any act in the performance of his duties constituting common law fraud or a
felony, (b) the Employee’s commission of any act involving moral turpitude which
the Company’s Board of Directors reasonably believes may have a material adverse
effect on the Company and its subsidiaries taken as a whole (“Material Adverse
Effect”), (c) any misrepresentation by the Employee (including, without
limitation, a breach of any representation set forth in Section 13.1 hereof)
which the Company’s Board of Directors reasonably believes may have a Material
Adverse Effect, (d) any breach of any material covenant on the Employee’s part
herein set forth (which breach, if curable, is not cured by the Employee within
thirty (30) days of the Employee’s receipt of written notice thereof from the
Company), or (e) the Employee’s engagement in gross negligence or willful
misconduct which the Company’s Board of Directors reasonably believes may have a
Material Adverse Effect. The parties agree that the term “Material Adverse
Effect” includes the loss or suspension of any license for the Company or KICO
to operate or any disqualification or suspension for the Employee to serve as an
officer or director thereof under applicable law. No act or failure to act by
the Executive shall be considered “Cause” if the Executive’s act or failure to
act was based on authority or express direction given by the CEO or the advice
of counsel for the Company.
 
11.3.                      As used in this Agreement, “Good Reason” shall mean
(a) any breach of any material obligation on the Company’s part (which breach,
if curable, is not cured by the Company within thirty (30) days of the Company’s
receipt of written notice thereof from the Employee), (b) a material diminution
in the Employee’s duties and responsibilities (other than following an event
constituting Cause) in his capacity as Chief Operating Officer of the Company,
(c) a change in the Employee's current reporting structure (other than following
an event constituting Cause), or (d) a decrease in the compensation payable to
the Employee from the compensation payable pursuant to this Agreement.
 
 
5

 
 
11.4.                      In the event of the termination of the Employee’s
employment by the Company for Cause or by the Employee without Good Reason, the
Company shall have no further obligations to the Employee, and the Employee
shall be entitled to no further compensation from the Company, except for any
pro-rata amounts due to the Employee at such date of termination, as provided
for in Section 4.2 hereof. In the event of the termination of the Employee’s
employment by the Company for Cause or by the Employee without Good Reason, the
amount to be paid to the Employee pursuant to this Section 11.4 shall constitute
the sole and exclusive remedy of the Employee, and the Employee shall not be
entitled to any other or further compensation, rights or benefits hereunder or
otherwise.
 
11.5.                      In the event of the termination of the Employee’s
employment by the Company without Cause or by the Employee for Good Reason, as
liquidated damages, the Employee shall be entitled to receive the compensation
to which he would have been entitled until the expiration of the Term pursuant
to Section 4.2. The compensation payable pursuant to this Section 11.5 shall be
payable to the Employee in accordance with the Company’s standard payroll
practices as if his employment had continued. The amount to be paid to the
Employee pursuant to this Section 11.5 shall constitute the sole and exclusive
remedy of the Employee, and the Employee shall not be entitled to any other or
further compensation, rights or benefits hereunder or otherwise other than as
provided in the concurrently executed Stock Grant Agreement.
 
11.6.                      In order to protect the Employee against the possible
consequences and uncertainties of a Change of Control of the Company and thereby
induce the Employee to remain in the employ of the Company, the Company agrees
that:
 
(a)           If, during the Term, the Employee’s employment is terminated
within eighteen (18) months subsequent to a Change of Control by the Company
other than for Cause or by the Employee for Good Reason, the Company shall pay
to the Employee an amount in cash equal to one and one-half (1.5) times the Base
Salary (as reduced pursuant to Section 4.2) (the “Change of Control Payment”).
The Change of Control Payment shall be payable in one lump sum payment within
ten (10) days following the date of termination of employment. In addition, in
such event, the Company shall continue to pay for the Employee's health
insurance premiums, including family coverage, for the remainder of the Term.
The Change of Control Payment shall be in lieu of the amount payable to the
Employee pursuant to Section 11.5 hereof. The amount to be paid to the Employee
pursuant to this Section 11.6 shall constitute the sole and exclusive remedy of
the Employee, and the Employee shall not be entitled to any other or further
compensation, rights or benefits hereunder or otherwise other than as provided
in the concurrently executed Stock Grant Agreement.
 
(b)           As used in this Section 11.6, a “Change of Control” shall be
deemed to have occurred if:
 
(i)           any “person” or “group of persons” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (other than the Employee or any “group of persons” that includes the
Employee), becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the 1934 Act), directly or indirectly, of securities of the Company
representing more than twenty-five percent (25%) of the Company’s then
outstanding securities having the right to vote on the election of directors
(“Voting Securities”);
 
(ii)           when individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
(iii)           the Company consummates (A) a reorganization, merger or
consolidation of the Company, with respect to which in each case all or
substantially all of the Persons who were the beneficial owners of the Voting
Securities of the Company immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly and indirectly, more than 50% of the then combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other Person
resulting from such reorganization, merger of consolidation, or (B) the sale or
other disposition of all or substantially all of the assets of the Company.
 
Notwithstanding the foregoing, no transaction or event shall constitute a Change
of Control hereunder unless such transaction or event also constitutes a change
in ownership or effective control of the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v) or (vi)(A)(2).
 
11.7.                      In the event of the death of the Employee during the
Term, as liquidated damages, the Employee’s estate (the “Estate”) shall be
entitled to receive the Base Salary to which the Employee is entitled until the
date of death of the Employee pursuant to Section 4.2. The amount to be paid to
the Estate pursuant to this Section 11.7 shall constitute the sole and exclusive
remedy of the Estate and any beneficiaries thereof, and neither the Estate nor
any beneficiaries thereof shall be entitled to any other or further
compensation, rights or benefits hereunder or otherwise, including pursuant to
this Article 11 other than as provided in the concurrently executed Stock Grant
Agreement.
 
11.8.                      The termination or expiration of this Agreement shall
not affect the continuing operation and effect of Article 7 hereof, which shall
continue in full force and effect according to its terms. In addition, the
termination or expiration of this Agreement will not result in a termination or
waiver of any rights and remedies that the Company may have under this Agreement
and applicable law.
 
 
6

 
 
12.            
INJUNCTIVE RELIEF; REMEDIES
 
12.1.                      The Employee acknowledges and agrees that, in the
event he shall violate or threaten to violate any of the restrictions of Article
3 or 7 hereof, the Company will be without an adequate remedy at law and will
therefore be entitled to enforce such restrictions by temporary or permanent
injunctive or mandatory relief in any court of competent jurisdiction without
the necessity of proving monetary damages.
 
12.2.                      The Employee agrees further that the Company shall
have the following additional rights and remedies:
 
(i)           the right and remedy to require the Employee to account for and
pay over to the Company all monies and other consideration derived or received
by him as the result of any transactions determined by an arbitrator or a court
of competent jurisdiction to be a breach of any of the provisions of Section
7.1, and the Employee hereby agrees to account for and pay over such monies and
other consideration to the Company; and
 
(ii)           the right to recover attorneys’ fees incurred in any action or
proceeding in which it seeks to enforce its rights under Article 7 hereof and is
successful on any grounds; provided, however, that, in the event the Employee is
the prevailing party in any such action or proceeding, the Company will pay to
the Employee all reasonable attorneys’ fees and costs incurred by the Employee
in defending such action or proceeding.
 
12.3.                      Each of the rights and remedies enumerated above
shall be independent of the other, and shall be severally enforceable, and all
of such rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity.
 
13.            
NO RESTRICTIONS
 
13.1.                      The Employee hereby represents that neither the
execution of this Agreement nor his performance hereunder will (a) violate,
conflict with or result in a breach of any provision of, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under the terms, conditions or provisions of any contract, agreement or
other instrument or obligation to which the Employee is a party, or by which he
may be bound, or (b) violate any order, judgment, writ, injunction or decree
applicable to the Employee. In the event of a breach hereof, in addition to the
Company’s right to terminate this Agreement, the Employee shall indemnify the
Company and hold it harmless from and against any and all claims, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
or suffered in connection with or as a result of the Company’s entering into
this Agreement or employing the Employee hereunder.
 
14.                       
ARBITRATION
 
14.1.                      Except with regard to Section 12.1 hereof and any
other matters that are not a proper subject of arbitration, all disputes between
the parties hereto concerning the performance, breach, construction or
interpretation of this Agreement or any portion thereof, or in any manner
arising out of this Agreement or the performance thereof, shall be submitted to
binding arbitration, in accordance with the rules of the American Arbitration
Association. The arbitration proceeding shall take place at a mutually agreeable
location in Nassau County, New York or such other location as agreed to by the
parties.
 
14.2.                      The award rendered by the arbitrator shall be final,
binding and conclusive, shall be specifically enforceable, and judgment may be
entered upon it in accordance with applicable law in an appropriate court in the
State of New York, with no right of appeal therefrom.
 
14.3.                      Each party shall pay its or his own expenses of
arbitration, and the expenses of the arbitrator and the arbitration proceeding
shall be equally shared; provided, however, that, if, in the opinion of the
arbitrator (or a majority of the arbitrators if more than one), any claim or
defense was unreasonable, the arbitrator(s) may assess, as part of their award,
all or any part of the arbitration expenses of the other party (including
reasonable attorneys’ fees) and of the arbitrator(s) and the arbitration
proceeding against the party raising such unreasonable claim or defense;
provided, further, that, if the arbitration proceeding relates to the issue of
Cause for termination of employment, (a) if, in the opinion of the arbitrator
(or a majority of the arbitrators if more than one), Cause existed, the
arbitrator(s) shall assess, as part of their award, all of the arbitration
expenses of the Company (including reasonable attorneys’ fees) and of the
arbitrator(s) and the arbitration proceeding against the Employee or (b) if, in
the opinion of the arbitrator (or a majority of the arbitrators if more than
one), Cause did not exist, the arbitrator(s) shall assess, as part of their
award, all of the arbitration expenses of the Employee (including reasonable
attorneys’ fees) and of the arbitrator(s) and the arbitration proceeding against
the Company.
 
15.            
CODE SECTIONS 409A, 280G AND 4999.
 
15.1.                      The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code (together
with the regulations and guidance promulgated thereunder, “Code Section 409A”),
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the parties
hereto of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Employee by Code
Section 409A as a result of the Company’s compliance with the terms of this
Agreement.
 
 
7

 
 
15.2.                      A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits constituting deferred compensation under Code
Section 409A upon or following a termination of employment unless such
termination of employment is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a termination of employment or like terms shall mean “separation
from service.” If the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six (6)
month period measured from the date of such “separation from service” of the
Employee, and (ii) the date of the Employee’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 15.2 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified herein.
 
15.3.                      All expenses or other reimbursements under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the Employee
(provided that if any such reimbursements constitute taxable income to the
Employee, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year.
 
15.4.                      For purposes of Code Section 409A, the Employee’s
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within sixty (60)
days”), the actual date of payment within the specified period shall be within
the sole discretion of the Company.
 
15.5.                      In no event shall any payment under this Agreement
that constitutes “deferred compensation” for purposes of Code Section 409A be
offset by any other payment pursuant to this Agreement or otherwise.
 
15.6.                      Notwithstanding any other provisions of this
Agreement to the contrary, in the event that any payments or benefits received
or to be received by the Employee in connection with the Employee’s employment
with the Company (or termination thereof) would subject the Employee to the
excise tax imposed under Section 280G or 4999 of the Code (the “Excise Tax”),
and, if the net-after tax amount (taking into account all applicable taxes
payable by the Employee, including any Excise Tax) that the Employee would
receive with respect to such payments or benefits does not exceed the net-after
tax amount the Employee would receive if the amount of such payment and benefits
were reduced to the maximum amount which could otherwise be payable to the
Employee without the imposition of the Excise Tax, then, to the extent necessary
to eliminate the imposition of the Excise Tax, (i) such cash payments and
benefits shall first be reduced (if necessary, to zero) and (ii) all other
non-cash payments and benefits shall next be reduced. The determination of
whether any reduction in such payments or benefits to be provided under this
Agreement or otherwise is required pursuant to the preceding sentence will be
made at the expense of the Company by independent accountants or benefits
consultants selected by the Company, and the Employee shall have the right to
review such determination.
 
16.            
ASSIGNMENT
 
16.1.                      This Agreement, as it relates to the employment of
the Employee, is a personal contract and the rights and interests of the
Employee hereunder may not be sold, transferred, assigned, pledged or
hypothecated.
 
 
8

 
 
17.            
NOTICES
 
17.1.                      Any notice required or permitted to be given pursuant
to this Agreement shall be deemed to have been duly given when delivered by hand
or sent by certified or registered mail, return receipt requested and postage
prepaid, overnight mail or courier, e-mail, or fax as follows:
 
If to the Employee:
 
212 Third Street
Milford, PA 18337
Dale.thatcher@atherstonepartners.com
 
with a copy to:
 
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Attention: Eric Hoffman, Esq.
Eric.hoffman@sidley.com
Fax Number: (212) 839-5599
 
If to the Company:
 
c/o William Yankus
Chairman, Compensation Committee
10 Pheasant Hill Road
Farmington, Connecticut 06032
wyankus@comcast.net
 
with a copy to:
 
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attention: Fred Skolnik, Esq.
fskolnik@certilmanbalin.com
Fax Number: (516) 296-7111
 
or at such other address as any party shall designate by notice to the other
party given in accordance with this Section 17.1.
 
 
9

 
 
18.            
GOVERNING LAW
 
18.1.                      This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in New York without regard to
conflicts of laws principles.
 
19.            
WAIVER OF BREACH; PARTIAL INVALIDITY
 
19.1.                      The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. If any provision, or part thereof, of this Agreement shall be
held to be invalid or unenforceable, such invalidity or unenforceability shall
attach only to such provision and not in any way affect or render invalid or
unenforceable any other provisions of this Agreement, and this Agreement shall
be carried out as if such invalid or unenforceable provision, or part thereof,
had been reformed, and any court of competent jurisdiction or arbitrators, as
the case may be, are authorized to so reform such invalid or unenforceable
provision, or part thereof, so that it would be valid, legal and enforceable to
the fullest extent permitted by applicable law.
 
20.            
ENTIRE AGREEMENT; AMENDMENT
 
20.1.                      This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and there are no
representations, warranties or commitments except as set forth herein. This
Agreement supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral, of the parties hereto relating to the
subject matter hereof. This Agreement may be amended, and any provision hereof
waived, only by a writing executed by the party sought to be charged. No
amendment or waiver on the part of the Company shall be valid unless approved by
its Board.
 
21.            
COUNTERPARTS
 
21.1.                      This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.
 
22.            
FACSIMILE AND EMAIL SIGNATURES
 
22.1.                      Signatures hereon which are transmitted via facsimile
or email shall be deemed original signatures.
 
23.            
EXPENSES
 
23.1.                      The Company agrees to pay the reasonable fees and
expenses of legal counsel and a compensation consultant incurred by the Employee
in connection with the drafting and negotiation of this Agreement; provided,
however, that the amount payable pursuant to this Section 23.1 shall not exceed
$5,000.
 
23.2.                      In addition to the right to indemnification conferred
in Article Thirteenth of the Restated Certificate of Incorporation of the
Company, as amended (the “Certificate of Incorporation”), and Article VII,
Section 7 of the By-Laws of the Company, as amended (the “By-Laws”), the
Employee shall have the right to have his expenses (including reasonable
attorneys’ fees) incurred in defending any action or proceeding as to which the
Employee is entitled to be indemnified in advance of its final disposition
advanced and paid promptly as set forth below upon incurring such expenses;
provided, however, that an advancement of expenses incurred by the Employee
shall be made only upon delivery to the Company of an undertaking by the
Employee to repay all amounts so advanced if it shall ultimately be determined
by final judicial decision from which there is no further right to appeal that
the Employee is not entitled to be indemnified for such expenses under the
Certificate of Incorporation or the By-Laws. The Company shall make advance
payments of such expenses (including reasonable attorneys' fees) incurred within
thirty (30) days of the Employee’s presentation of an invoice for such expenses.
 
 
10

 
 
24.            
CONSTRUCTION
 
24.1.                      All references in this Agreement to “includes” and
“including” shall be construed to include the words “without limitation.
 
25.            
REPRESENTATION BY COUNSEL; INTERPRETATION
 
25.1.                      The Employee acknowledges that he has been
represented by counsel in connection with this Agreement. Accordingly, any rule
of law or any legal decision that would require the interpretation of any
claimed ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived by the Employee. The provisions of this
Agreement shall be interpreted in a reasonable manner to give effect to the
intent of the parties hereto.
 
26.            
HEADINGS
 
26.1.                      The headings and captions under articles and sections
of this Agreement are for convenience of reference only and do not in any way
modify, interpret or construe the intent of the parties or affect any of the
provisions of this Agreement.
 
[Remainder of page intentionally left blank. Signature page follows.]
 
 
11

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year above written.
 
KINGSTONE COMPANIES, INC.
 
 
By:                                                                 
      Barry B. Goldstein
      Chief Executive Officer
 
 
 
Dale A. Thatcher
 
12
